             Case 1:19-cv-00212-CB Document 24 Filed 09/29/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


NATIONAL GENERAL INSURANCE                   )
COMPANY,                                     )
              Plaintiff,                     )      Civil Action No. 1:19-cv-212
                                             )
        v.                                   )      Judge Cathy Bissoon
                                             )
MARK SHELDON,                                )
                                             )
                      Defendant.             )

                                   MEMORANDUM ORDER

        Defendant Mark Sheldon’s Motion for Summary Judgment (“Def. MSJ,” Doc.12) is

granted. Plaintiff National General Insurance Company’s Motion for Summary Judgment (“Pl.

MSJ,” Doc. 15) is denied.

   I.        MEMORANDUM

        A. Background

        Both parties agree on the basic material facts of this case: Defendant purchased a

motorcycle, insuring it with a different insurance company, Dairyland Insurance Company

(“Dairyland”), although he had a preexisting automobile insurance policy (“National General

Policy,”) with Plaintiff. Plaintiff’s Concise Statement of Undisputed Facts in Support of Motion

for Summary Judgment ¶¶1-6 (“Pl. SOF,” Doc. 17). Defendant did not inform Plaintiff of this

purchase, although it is unclear whether the insurance broker Defendant used for both policies may

have informed Defendant of this purchase. Id. at ¶4. Defendant’s policy with Plaintiff included

“stackable,” Underinsured Motorist Coverage (“UIM”) of $100,000 per person for bodily injury
           Case 1:19-cv-00212-CB Document 24 Filed 09/29/20 Page 2 of 6




on four vehicles, for a total of $400,000 in coverage. 1 Defendant’s Concise Statement of Material

Facts ¶2 (“Def. SOF,” Doc. 13).

       A third-party individual later struck and injured Defendant while he was operating his

motorcycle, which was still insured by Dairyland. Pl. SOF ¶¶8, 11. After settling his claim with

this third-party for that individual’s maximum liability insurance coverage ($15,000) Defendant

recovered $50,000 in his underinsured motorist coverage from Dairyland.             Id. at ¶¶10-13.

Defendant later sought coverage from his National General Policy for the policy limits of his UIM

benefits, which Plaintiff denied under the “household vehicle exclusion” exception. Def. SOF ¶5.

       Plaintiff seeks a declaration that (1) the “household vehicle exclusion” in the National

General Policy is valid and enforceable against Defendant; (2) Defendant is not entitled to UIM

benefits pursuant to the “household vehicle exclusion” in the National General Policy; (3) Plaintiff

is not obliged to pay UIM benefits to Defendant pursuant to the “household vehicle exclusion” in

the National General Policy; (4) and any other relief as the Court deems appropriate. Complaint

at 6 (Doc. 1).

       Defendant argues that the “household vehicle exclusion” provision is in violation of the

Pennsylvania Motor Vehicle Financial Responsibility Law (“MVFRL”), 75 Pa. C.S.A. §1738, as

determined by the Pennsylvania Supreme Court in Gallagher v. GEICO Indemnity Company, 201

A.2d 131 (Pa. 2019), and is thus invalid and unenforceable. Def. MSJ ¶3. In response, Plaintiff

argues that the facts of Gallagher are inapplicable to this case and that there is no basis to extend

its holding to this type of case. Plaintiff’s Response in Opposition to Defendant’s Motion for

Summary Judgment at 2, (“Pl. Opp.,” Doc. 23). At issue before this Court is whether a “household



1
 The parties do not dispute the existence of such a policy, but the crux of this case is Plaintiff’s
argument that a “household vehicle exception” in this policy precludes coverage for Defendant’s
motorcycle.
                                                 2
          Case 1:19-cv-00212-CB Document 24 Filed 09/29/20 Page 3 of 6




vehicle exclusion” violates Pennsylvania state law when applied to two separate insurance

companies issuing two separate policies that include “stacking” UIM coverage for motor vehicles

versus a motorcycle for one individual.

       B. Application of Gallagher

       The Pennsylvania Supreme Court in Gallagher determined that the “household vehicle

exclusion” violates the MVFRL because the exclusion “impermissibly acts as a de fact waiver of

stacked uninsured and underinsured motorist (“UM” and “UIM,” respectively) coverages.”

Gallagher, 201 A.3d at 132. The plaintiff in Gallagher had two insurance policies with the

defendant, one policy with UIM coverage for his motorcycle, and one for the plaintiff’s two

automobiles. Id. at 133. The plaintiff selected stacked UM and UIM coverage for both policies.

Id. After settling the maximum policy limits against a third-party tortfeasor who injured the

plaintiff while he was on his motorcycle, the plaintiff filed claims with GEICO seeking stacked

UIM benefits under both benefits, receiving those under his motorcycle policy, but denied under

the “household vehicle exclusion” under his automobile policy. Id.

       The Pennsylvania Supreme Court determined that the MVFRL required a statutorily

prescribed waiver rejecting stacked UM/UIM coverage. Gallagher, 201 A.3d at 137. The court

found that because the household vehicle exclusion does not conform with the statutory

requirements of UIM coverage waiver, and that the plaintiff purchased stacked UM/UIM coverage

under both his policies, paying “premiums commensurate with that decision,” that he “never chose

to waive formally stacking as is plainly required by the MVFRL.” Id. at 138. In its decision, the

court contemplates that a situation could exist where “an insurer contends that it should not have

to provide stacked coverage when an insured purchases UM/UIM coverage on his motorcycle in

Policy A, and then purchases UM/UIM coverage on passenger cars in Policy B.” Id. The court



                                                3
          Case 1:19-cv-00212-CB Document 24 Filed 09/29/20 Page 4 of 6




observed that “[t]he obvious argument is that the insurer of the passenger cars is unaware of the

potentiality of stacking between the car policy and the motorcycle policy.” Id.

       While the court states that such an argument was inapplicable where the same insurance

company issued both policies, it further notes, generally, that “[t]here is simply no reason that

insurers cannot comply with the Legislature’s explicit directive to offer stacked UM/UIM coverage

on multiple insurance policies absent a knowing Section 1738 waiver and still be fairly

compensated for coverages offered and purchased.” Id. Finally, the court concludes by stating,

“We recognize that this decision may disrupt the insurance industry’s current practices; however

we are confident that he industry can and will employ its considerable resources to minimize the

impact of our holding. For example, when multiple policies or insurers are involved, an insurer

can require disclosure of all household vehicles and policies as part of its application process.”

Gallagher, 201 A.3d at 138 n.6.

       The only difference between the facts of this case and those of Gallagher is that

Defendant’s motorcycle and automobile policies are issued by two different insurance companies.

As in Gallagher, Defendant elected for “stacked” UIM coverage under both policies (see Ex. E,

Doc. 17-5 and Ex. F, Doc. 17-6). As in Gallagher, Plaintiff argues that the household vehicle

exclusion precludes stacked UIM coverage under the automobile policy.

       While the Court has not found any binding authority 2 on these specific facts, it does note

that such a scenario was contemplated and discussed, albeit in dicta, by Gallagher. See 201 A.3d




2
 The Court notes that a case with similar facts (involving stacking of UIM benefits by two
different insurers and owned by two different parties) is pending before the court in the Eastern
District of Pennsylvania at the summary judgment stage, but that it is statistically closed as of
September 23, 2020. See Smith v. Nationwide Mutual Ins. Co., 2:19-cv-01217 (E.D. Pa. Sept.
23, 2020) (motion to dismiss by the insurance company denied in 392 F. Supp. 3d 540 (E.D. Pa.
2019).
                                                4
          Case 1:19-cv-00212-CB Document 24 Filed 09/29/20 Page 5 of 6




at 138 (providing a specific example of actions insurance companies can take to ensure knowledge

of multiple vehicles or policies issued or covered by other insurance companies).

       Further, the Court is persuaded by the direction that other courts have taken since Gallagher

that indicates that the same reason why the household vehicle exclusion violates the MVFRL when

one insurance company provides two separate insurance policies to an individual should apply to

different permutations of policy ownership, including—as here—a situation in which two different

insurance companies have issued two separate policies. See, LM Gen. Ins. Co. v. LeBrun , 2020

WL 3574514 (E.D. Pa. July 1, 2020) (potentially permitting stacking between policies issued by

different insurance companies at a motion to dismiss stage, provided that inter-policy stacking was

not waived) and Stockdale v. Allstate Fire and Casualty Ins. Co., 441 F. Supp. 3d 99 (E.D. Pa.

2020) (allowing stacking between policies owned by different individuals by holding that the

“household vehicle exclusion” was invalid under Gallagher when applied to stacking two separate

UIM policies, one owned by the plaintiff, and one owned by her parents, with whom she resided).

       At its core, Gallagher held that the household vehicle exclusion violates the MVFRL

because it is an impermissible waiver of an individual’s choice to select and pay for stacked UIM

benefits. To this Court, that reasoning governs no matter who furnishes those benefits, whether it

is one insurance company or two. The Court simply is not persuaded by the older cases cited by

Plaintiff in its case, and notes that several of those cases were explicitly abrogated by Gallagher,

although not overruled, including those with facts analogous to this case. See Plaintiff’s Brief in

Support of Motion for Summary Judgment at 6 (“Pl. Brief ISO,” Doc. 16), citing Erie Ins.

Exchange v. Baker, 972 A.2d 507 (Pa. 2009), abrogated by Gallagher v. GEICO Indem. Co., 201

A.3d 131 (Pa. 2019). Again, had the Gallagher court intended to limit its holding with respect to

“household vehicle exclusion” provisions, it need not have mentioned specifically how Baker was



                                                 5
            Case 1:19-cv-00212-CB Document 24 Filed 09/29/20 Page 6 of 6




not binding precedent because it could have easily differentiated the facts of Gallagher by

indicating that only one insurance company was involved. See Gallagher, 201 A.3d at 135 n.5.

         This is different from the other case cited by Plaintiff, as that one addresses a different

exclusion purporting to limit UIM coverage, which the Gallagher court specifically declined to

address. Pl. Opp. at 11, citing Barnhart v. Travelers Home and Marine Ins. Co., 417 F. Supp. 3d

653 (W.D. Pa. 2019). See Gallagher, 201 A. 3d at 138 n.8 (“We offer no opinion or comment on

the enforceability of any other exclusion to UM or UIM coverage or to coverage in general”)

(emphasis added). Plaintiff’s argument is inapposite.

   II.      ORDER

         Consistent with the foregoing, Defendant’s Motion for Summary Judgment (Doc. 12) is

GRANTED and Plaintiff’s Motion for Summary Judgment (Doc. 15) is DENIED. The Court

finds that Plaintiff’s “household vehicle exclusion” in the National General Policy is invalid and

unenforceable.



IT IS SO ORDERED.



September 29, 2020                                    s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                  6
